In a proceeding under section 145-a of the Surrogate’s Court Act, to determine the validity and effect of an election, under section 18 of the Decedent Estate Law, by the surviving spouse, the appellant herein, to take against the provisions of the will, the decree of the Surrogate’s Court, Nassau County, dated November 13, 1946, denying the motion of the executors-respondents for judgment on the pleadings and adjourning the hearing of the motion for the purpose of taking further proof, and the decree dated November 25, 1946, which grants the motion, insofar as appealed from, are unanimously affirmed, with costs to all respondents filing briefs, payable out of the estate. No opinion. Present — Hagarty, Acting P. J., Carswell,- Adel, Nolan and Sneed, JJ. [See post, p. 1019.]